EXHIBIT 10.2


FIRST AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

        This First Amendment to Fourth Amended and Restated Credit Agreement
(this “Amendment”) dated as of April 19, 2002, is by and among MAGNUM HUNTER
RESOURCES, INC., a Nevada corporation (the “Borrower”), each Bank (as defined in
the Credit Agreement referred to below), DEUTSCHE BANK TRUST COMPANY AMERICAS
(formerly named Bankers Trust Company), individually, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), as collateral agent (in such capacity, together with
its successors in such capacity, the “Collateral Agent”), and as letter of
credit issuing bank (in such capacity, together with its successors in such
capacity, the “Issuer”), CIBC INC., individually and as syndication agent (in
such capacity together with its successors in such capacity, the “Syndication
Agent”), and BNP PARIBAS, a French bank acting through its Houston Agency,
individually and as documentation agent (in such capacity, together with its
successors in such capacity, the “Documentation Agent”) and as co-arranger, CIBC
WORLD MARKETS CORP., as co-arranger and DEUTSCHE BANK SECURITIES INC. (formerly
named Deutsche Banc Alex. Brown Inc.), as sole lead arranger and sole
bookrunner.

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002
(the “Credit Agreement”) pursuant to which the Banks have agreed to make
revolving credit loans available to the Borrower under the terms and provisions
stated therein; and

        WHEREAS, the Borrower has requested that the Credit Agreement be amended
to allow Compass Bank (“Compass”), Wells Fargo Bank Texas, NA (“Wells Fargo”),
U.S. Bank National Association (“USBank”), Comerica Bank-Texas (“Comerica”),
Washington Mutual Bank, FA (“Washington Mutual”) and Hibernia National Bank
(“Hibernia”) to become “Banks” party to the Credit Agreement, as set forth
herein; and

        WHEREAS, subject to the terms and conditions of this Amendment, the
Banks (including Compass, Wells Fargo, USBank, Comerica, Washington Mutual and
Hibernia), the Agents and the Issuer are willing to enter into this Amendment;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1. Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendments to Credit Agreement. The Credit Agreement is
hereby amended by deleting the existing Schedule III-B to the Credit Agreement
and inserting in its place as the new Schedule III-B to the Credit Agreement the
text contained in Attachment 1 attached to this Amendment.

        Section 3. Compass, Wells Fargo, USBank, Comerica, Washington Mutual and
Hibernia as Banks.

        (a) Upon the effectiveness of this Amendment and by its execution and
delivery hereof, each of Compass, Wells Fargo, USBank, Comerica, Washington
Mutual and Hibernia shall be deemed automatically to have become a party to the
Credit Agreement, shall have all the rights and obligations of a “Bank” under
the Credit Agreement and the other Loan Documents as if each were an original
signatory thereto, and shall agree, and does hereby agree, to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents to the Banks are a party, in each case, as if each were an original
signatory thereto.


        (b) Each of Compass, Wells Fargo, USBank, Comerica, Washington Mutual
and Hibernia (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements referred to in Section 7.1.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (ii) agrees that it will, independently and without reliance
upon any Agent, the Issuer, any Arranger or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) represents and warrants that its name set forth herein is its
legal name; (iv) appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to such Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; (vi) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Bank; and (vii) attaches any U.S. Internal Revenue Service forms required under
Section 4.6(b) of the Credit Agreement.


        (c) Each of Compass, Wells Fargo, USBank, Comerica, Washington Mutual
and Hibernia hereby advises each other party hereto that its respective address
for notices, its respective Domestic Lending Office and its respective LIBOR
Office shall be as set forth below its name on Attachment 2 hereto.


        Section 4. Confirmation of Borrowing Base. Each of the parties hereto
acknowledges and agrees that, effective as of March 26, 2002, the Borrowing Base
was increased pursuant to the provisions of Section 2.8.3(ii) from $275,000,000
to $300,000,000, which increased Borrowing Base shall remain in effect until the
Borrowing Base shall be redetermined in accordance with Section 2.8 of the
Credit Agreement. Each of the parties hereto further acknowledges and agrees
that the foregoing increase in the Borrowing Base shall not constitute a special
optional redetermination of the Borrowing Base pursuant to Section 2.8.3(i) of
the Credit Agreement.

Page 2

        Section 5. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and all of the Banks, and duly acknowledged by each of the Guarantors.


        (b) Replacement Notes. The Borrower shall deliver to the Administrative
Agent on behalf of each Bank listed on Attachment 1 hereto a promissory note
dated the Effective Date and payable to each such Bank in a maximum principal
amount equal to such Bank’s Percentage (as shown on Attachment 1 hereto) of Five
Hundred Million Dollars, which Note shall be a renewal and replacement of, and
shall be given in substitution and exchange for, but not in payment of, those
Notes held by each Existing Bank (as defined below) prior to the effectiveness
of this Amendment.


        (c) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


        Section 6. Ratification of Credit Agreement. Except as expressly amended
or modified by this Amendment, the terms and provisions of the Credit Agreement
and the other Loan Documents are ratified and confirmed in all respects and
shall continue in full force and effect.

        Section 7. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

        Section 8. Renewal and Continuation of Existing Loans. Upon the
effectiveness of this Amendment:

        (a) All of the Obligations outstanding under the Credit Agreement as of
the date of such effectiveness shall hereby be restructured, rearranged,
renewed, extended and continued under the Credit Agreement (as amended hereby)
and all Loans outstanding under the Credit Agreement as of the date of such
effectiveness shall hereby become Loans outstanding under the Credit Agreement
(as amended hereby).


Page 3

        (b) In connection herewith, Banks party to the Credit Agreement prior to
the effectiveness of this Amendment (the “Existing Banks”) hereby sell, assign,
transfer and convey, and each of Compass, Wells Fargo, USBank, Comerica,
Washington Mutual and Hibernia hereby purchases and accepts, so much of the
aggregate Commitments under, Loans outstanding under, and participations in
Letters of Credit issued pursuant to, the Credit Agreement such that the
Percentage of each Bank (including the Existing Banks and each of Compass, Wells
Fargo, USBank, Comerica, Washington Mutual and Hibernia) shall be as set forth
on Schedule III-B to the Credit Agreement. The foregoing assignments, transfers
and conveyances are without recourse to the Existing Banks and without any
warranties whatsoever by any Agent, the Issuer or any Existing Bank as to title,
enforceability, collectibility, documentation or freedom from liens or
encumbrances, in whole or in part, other than the warranty of each Existing Bank
that it has not previously sold, transferred, conveyed or encumbered such
interests.


        Section 9. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 10. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 11. Applicable Law. THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT
DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT
OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersede any prior agreements, written
or oral, with respect thereto.

Page 4

        Section 12. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 13. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 5

--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:    Chris Tong
     Title:      Senior Vice President
                    Chief Financial Officer  
ADMINISTRATIVE AGENT, COLLATERAL AGENT AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company)


By /s/Marcus Tarkington
     Name:   Marcus Tarkington
     Title:     Director  
SYNDICATION AGENT:

CIBC INC.


By:_____________________
     Name:
     Title:

Page 6

  DOCUMENTATION AGENT:

BNP PARIBAS


By:_________________________
     Name:
     Title:


                      - and -


By:_________________________
     Name:
     Title:


PAGE 7

  BANKS:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company)


By: /s/Marcus Tarkington
     Name:   Marcus Tarkington
     Title:     Director

  CIBC INC.


By:_____________________
     Name:
     Title:

  BNP PARIBAS


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP.


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:


Page 8

  BANK OF SCOTLAND


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA


By: ________________________
      Name:
      Title:

  UNION BANK OF CALIFORNIA, N.A.


By: ________________________
      Name:
      Title:

  COMPASS BANK


By: ________________________
      Name:
      Title:

  WELLS FARGO BANK TEXAS, NA


By: ________________________
      Name:
      Title:



Page 9

  COMERICA BANK - TEXAS


By: __________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK


By: __________________________
      Name:
     Title:

  U.S. BANK NATIONAL ASSOCIATION


By: __________________________
      Name:
      Title:



Page 10

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of April 19, 2002 (the “First Amendment”), (ii) acknowledges
and agrees that its consent is not required for the effectiveness of the First
Amendment, (iii) ratifies and acknowledges its respective Obligations under each
Loan Document to which it is a party, and (iv) represents and warrants that (a)
no Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the First Amendment.

      Executed as of April 19, 2002.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

Page 11

ATTACHMENT 1

Schedule III-B

PERCENTAGES

     Bank

--------------------------------------------------------------------------------

Percentage    

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas      10 .00000% CIBC Inc.    10 .00000% BNP
Paribas    10 .00000% Fortis Capital Corp.    10 .00000% Bank of Nova Scotia  
 10 .00000% Bank of Scotland    10 .00000% Union Bank of California, N.A    8
.33333% Washington Mutual Bank, FA    6 .66667% Wells Fargo Bank Texas, NA    6
.66667% Comerica Bank - Texas    5 .00000% Compass Bank    5 .00000% U.S. Bank
National Association    5 .00000% Hibernia National Bank    3 .33333%
         Totals    100 .00%

Page 12

ATTACHMENT 2

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:
COMPASS BANK

Compass Bank
Dorothy Marchand
24 Greenway Plaza, 14th Floor
Houston, Texas 77046
(713) 968-8272
(713) 968-8292

Domestic Office:

      Telephone:
      Facsimile:
24 Greenway Plaza, 14th Floor
Houston, Texas 77046
(713) 968-8272
(713) 968-8292

LIBOR Office:

     Telephone:
      Facsimile:
24 Greenway Plaza, 14th Floor
Houston, Texas 77046
(713) 968-8272
(713) 968-8292



Page 13

Address for Notices: WELLS FARGO BANK TEXAS, NA Institution Name: Wells Fargo
Bank Texas, NA Attention: David C. Brooks 1445 Ross Avenue Suite 2360, MAC
T5303-233 Dallas, Texas 75202 Telephone: (214) 661-1232 Facsimile: (214)
661-1242 Domestic Office: 1445 Ross Avenue Suite 2360, MAC T5303-233 Dallas,
Texas 75202 Telephone: (214) 661-1232 Facsimile: (214) 661-1242 LIBOR Office:
1445 Ross Avenue Suite 2360, MAC T5303-233 Dallas, Texas 75202 Telephone: (214)
661-1232 Facsimile: (214) 661-1242



Page 14

Address for Notices:

     Institution Name:
     Attention:



     Telephone:
     Facsimile:

COMERICA BANK - TEXAS

Comerica Bank - Texas
Thomas G. Rajan
1601 Elm Street
Second Floor
Dallas, Texas 75201
(214) 969-6565
(214) 969-6561

Domestic Office:


     Telephone:
     Facsimile:

1601 Elm Street
Second Floor
Dallas, Texas 75201
(214) 969-6565
(214) 969-6561

LIBOR Office:


     Telephone:
     Facsimile:

1601 Elm Street
Second Floor
Dallas, Texas 75201
(214) 969-6565
(214) 969-6561



Page 15

Address for Notices:

     Institution Name:
     Attention:



     Telephone:
     Facsimile:

WASHINGTON MUTUAL BANK, FA

Washington Mutual Bank, FA
Mark M. Isensee, Manager
3200 Southwest Freeway
Suite 2906
Houston, Texas 77027
(713) 543-5545
(713) 543-6986

Domestic Office:


     Telephone:
     Facsimile:

3200 Southwest Freeway
Suite 2906
Houston, Texas 77027
(713) 543-5545
(713) 543-6986

LIBOR Office:


     Telephone:
     Facsimile:

3200 Southwest Freeway
Suite 2906
Houston, Texas 77027
(713) 543-5545
(713) 543-6986



Page 16

Address for Notices:

     Institution Name:
     Attention:


     Telephone:
     Facsimile:

HIBERNIA NATIONAL BANK

Hibernia National Bank
Nancy G. Moragas
Vice President
313 Carondelet Street, 10th Floor
New Orleans, Louisiana 70130
504-533-2863
504-533-5434

Domestic Office:

     Telephone:
     Facsimile:

313 Carondelet Street, 10th Floor
New Orleans, Louisiana 70130
504-533-2863
504-533-5434

LIBOR Office:

     Telephone:
     Facsimile:

313 Carondelet Street, 10th Floor
New Orleans, Louisiana 70130
504-533-2863
504-533-5434



Page 17

Address for Notices:

     Institution Name:
     Attention:



     Telephone:
     Facsimile:
U.S. BANK NATIONAL ASSOCIATION

U.S. Bank National Association
Matthew J. Purchase
918 17th Street
CNBB0300
Denver, Colorado 80202
(303) 585-4211
(303) 585-4362

Domestic Office:


     Telephone:
     Facsimile:
918 17th Street
CNBB0300
Denver, Colorado 80202
(303) 585-4211
(303) 585-4362

LIBOR Office:


     Telephone:
     Facsimile:
918 17th Street
CNBB0300
Denver, Colorado 80202
(303) 585-4211
(303) 585-4362



Page 18